      Case 1:18-cv-01781-PGG-BCM Document 262 Filed 03/19/21 Page 1 of 3




                                                                                           JAMES K. SCHULTZ
                                                                                        Direct: (619) 296-2018
                                                                                       jschultz@sessions.legal

                                             March 19, 2021

VIA ECF

Hon. Barbara Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl St., NY, NY 10007

Re:      Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781
         Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692

Dear Judge Moses:

Defendant Transworld Systems Inc. (TSI) is submitting this letter to supplement the
parties’ letter of February 18, 2021 [Dkt. 255] and to request a 7-day extension of the
deadline for filing a motion for protective order regarding the deposition of Affiant X until
March 26, 2021. Dkt. 259. In the previous submission, the parties had provided a status
report on 4 outstanding discovery issues in requesting a limited extension of the discovery
end-date. TSI writes now to update the Court on the status of those remaining issues.

Plaintiffs’ position follows below.

Issue 1: As it relates to the production of the materials submitted by TSI to the CFPB and
as ordered by the Court [Dkt. 261], TSI made that production on March 15, 2021.

Issue 2: In reference to the deposition of 2 former TSI employees, TSI and Plaintiffs
continue to discuss the possibility of producing any transcripts of testimony these affiants
may have provided to the CFPB, in lieu of scheduling these depositions via subpoena. The
parties are also discussing a date and location for the depositions of these 2 witnesses to
the extent there is no CFPB transcript or the CFPB declines the request for a copy of the
transcript. TSI’s counsel currently represents one of these former employees, and has
agreed to facilitate communications with the other former employee to identify an
amenable date and location for any needed deposition.



                        1545 Hotel Circle South, Suite 150, San Diego, CA 92108-3426
                      Tel: (619) 296-2018   Fax: (877) 334-0661   www.sessions-law.com
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
     Case 1:18-cv-01781-PGG-BCM Document 262 Filed 03/19/21 Page 2 of 3




Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al. – 1:18-cv-01781-PGG
March 19, 2021 – Page 2


Issue 3: Proposed dates for the deposition of Plaintiff Michelo were provided to defendants
on March 19, 2021 with dates proposed during the week of April 12th and April 19th.

Issue 4: Last, in reference to the deposition of Affiant X, after some delay, TSI was finally
able to obtain updated medical records from Affiant X’s treating neurologist on March 15,
2021. TSI provided those records to Plaintiffs’ counsel the same day. Those records
confirmed that Affiant X suffered a stroke in August, 2020. Based upon those records,
counsel for TSI understands that the stroke has affected Affiant X’s cognition, speech and
balance. TSI has requested that Plaintiffs withdraw their request for Affiant X’s oral
deposition. Plaintiffs’ counsel has indicated that they are unwilling to agree to that request.

Therefore, TSI wishes to file a motion for protective order to protect Affiant X from
enduring a deposition due to the current medical condition, and this Court has granted TSI
leave until March 19, 2021 to file that motion. Dkt. 259. TSI would like to support the
motion with additional detail and opinion from Affiant X’s treating neurologist in addition
to the recently received medical records. Unfortunately, TSI’s counsel was only able to
discuss Affiant X’s condition directly with the treating physician on March 18, 2021. The
treating physician did generally express an opinion that being deposed could adversely risk
Affiant X’s health, and that Affiant X has suffered cognitive injury from the stroke that
would impair memory and ability to testify. The treating physician expressed a willingness
to issue a report with the physician’s opinions, but indicated that due to other professional
responsibilities, that it could take until Tuesday or Wednesday of next week to complete
the report.

TSI is therefore requesting a brief, 7-day extension for filing the motion for protective order
to give TSI, and by extension, Affiant X, an opportunity to develop a more fulsome record.
If allowed, TSI’s motion for protective order regarding Affiant X’s deposition will be filed
by March 26, 2021.

    Plaintiffs’ Position: Plaintiffs oppose TSI’s deadline-extension request. The request
    is part of TSI’s dilatory pattern concerning Affiant X’s deposition. TSI continued its
    delay without merit, deserving sanctions.

    TSI’s general position here is to delay. Following repeated motions by TSI, the Court
    and the parties spent much of the past year litigating whether Affiant X’s purported
    epilepsy made him/her unable to testify here. At no time did TSI ever assert Affiant
    X suffered a stroke in August 2020. (See Ord. of Feb. 16, 2021, 2021 U.S. Dist. LEXIS
    25697 (Gardephe, J.), adopting Ord. of July 17, 2020, 2020 U.S. Dist. LEXIS 131372
       Case 1:18-cv-01781-PGG-BCM Document 262 Filed 03/19/21 Page 3 of 3




Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al. – 1:18-cv-01781-PGG
March 19, 2021 – Page 3


      (Moses, J.)). It was not until after Judge Gardephe rejected TSI’s epilepsy excuse as
      unsupported by evidence that TSI asserted Affiant X now also suffers an unrelated
      condition.

      TSI has had ample time to produce evidence of Affiant X’s purported inability to testify
      here. It has failed to do so. TSI now misrepresents the documents it provided to
      Plaintiffs a couple days ago—and, as TSI acknowledges, these are not the proof
      required to justify a protective order. TSI’s self-serving hearsay in the upper portion
      of this letter is not proof, does not lend merit to its promised motion, and does not
      justify further delay bringing the motion. This litigation’s class certification motions
      are due May 3, so even a few days’ delay likely will frustrate the current case-
      management plan.

      This Court should order TSI to immediately file any renewed motion for protective
      order concerning Affiant X. Plaintiffs may then detail for the Court all of TSI’s Rule
      37 violations requiring sanctions, with benefit of full record.

Thank you for Your Honor’s attention to this matter and consideration of this request.




                                            Respectfully submitted,

                                            /s/ James K. Schultz
                                            Counsel for Transworld Systems Inc.

cc:     All counsel of record (via ECF)
